internal_revenue_service number release date index number ------------- ----------------------------------------------------- --------------------------------- ------------------------------------ ---------------------------------------------- --------------------------- --------------------------- in re ---------------------------- department of the treasury washington dc third party communication date of communication month dd yyyy person to contact -------------------------- id no ------------- telephone number --------------------- refer reply to cc psi b09 plr-105599-04 date date legend taxpayer taxpayer residence trust trust daughter son year year year date date date date date date a b c d e f ------------------------------------------- ------------------------------------------------- ------------------------------------------------------------------------------ -------------------- ------------------------------------------------------ ---------------- ------------------ ------- ------- ------- --------------------------- -------------------- --------------------------- ------------------- ---------------- ---------------- ----------- ----------- -------------- ------ ----------- ----------- dear ------------------------------------------ this is in response to your letter dated date and subsequent correspondence requesting certain generation-skipping_transfer gst tax rulings the facts submitted and the representations made are as follows in year taxpayer and her husband taxpayer established a residence trust that was intended to qualify as a qualified_personal_residence_trust as that term is defined in sec_25_2702-5 of the gift_tax regulations on date taxpayer transferred her personal_residence to residence trust paragraph of residence trust provides that trustee is to hold the trust’s assets for taxpayer 1’s benefit for years paragraph provides that when residence trust terminates the trust’s undistributed_income is to be distributed to taxpayer and the remaining assets of the trust are to be held in further trust for the benefit of the son son and daughter daughter of taxpayer and son’s children and daughter’s children paragraph further provides that if the residence is sold residence trust will terminate upon termination residence trust’s assets will be distributed to son and daughter or their respective issue on date taxpayer and taxpayer established an irrevocable_trust trust for the benefit of daughter and her children paragraph sec_2 and of trust provide that daughter is to receive trust’s net_income at least monthly for her lifetime and trust’s principal to provide for her health maintenance support education or best interests upon daughter’s death trust’s remaining assets are to be divided into three equal trust shares one for the benefit of each of daughter’s three children in the event the child for whom a_trust share is created predeceases daughter leaving living descendants the trust share is to be distributed free of trust to the descendants a_trust share held for the benefit of a child of daughter is to be administered as follows the child is to receive net_income from his or her trust share at least monthly and principal to provide for the child’s comfortable support maintenance health education welfare and best interests the child is to receive the balance of his or her trust share free of trust when the child turn sec_30 any trust not otherwise distributable on termination is to be distributed by right of representation per capita at each generation level to the then living descendants of the fathers of taxpayer and taxpayer in august and september of year taxpayer made a series of transfers of stock to trust that taxpayer valued in the aggregate at dollar_figurea in august of year taxpayer made a series of transfers of stock to trust that taxpayer valued in the aggregate at dollar_figureb taxpayer and taxpayer retained tax professionals to prepare their gift_tax returns for year the returns reported the gifts of stock to trust and the gift of the personal_residence to residence trust on the gift_tax returns taxpayer and taxpayer consented under sec_2513 to treat the gifts made by each in year as made by both of them in preparing the gift_tax returns however the tax professionals inadvertently failed to allocate or advise them to allocate their gst exemptions to the gifts made to residence trust and trust in addition taxpayer and taxpayer did not file gift_tax returns for year pursuant to the terms of residence trust the estate_tax_inclusion_period etip for this gift terminated on date in year finally taxpayer and taxpayer 2’s estate represent that the value of the residence as of date was dollar_figurec on date taxpayer and taxpayer formed four irrevocable trusts education trusts one trust for the benefit of each of their four grandchildren each trust is intended to provide for the educational expenses of a respective grandchild except for the beneficiary the terms of each trust are identical article i c of each trust provides that while both taxpayer and taxpayer are living immediately following any contribution to the trust the beneficiary has the right to withdrawal the proportionate amount of the contribution that does not exceed two times the amount of the federal gift_tax annual exclusion in any calendar_year article i d provides that until the beneficiary reaches age the beneficiary is to receive net_income or principal from the trust to pay for educational expenses article i e provides that when the beneficiary reaches age the trust will terminate and the beneficiary will receive the trust’s principal and accrued interest free of trust in the event the beneficiary dies before reaching age the trust estate is to be distributed to the beneficiary’s estate on date taxpayer and taxpayer transferred dollar_figured to each trust on date taxpayer transferred stock taxpayer valued at dollar_figuree in equal shares to the four education trusts also on date taxpayer transferred stock taxpayer valued at dollar_figuref in equal shares to the four education trusts it has been represented that no other transfers were made to the education trusts taxpayer and taxpayer retained tax professionals to prepare their year gift_tax returns on the returns each of them consented under sec_2513 to treat the gifts made by each in year as made by both of them taxpayer died on date several years after the transfers detailed above taxpayer and taxpayer 2’s estate have requested a ruling that taxpayer and taxpayer will be considered the transferors for gst tax purposes of residence trust and trust an extension of time to allocate the available gst exemptions of taxpayer and taxpayer to residence trust that the extension will be effective as of date and that as a result residence trust will have a zero inclusion_ratio for gst tax purposes an extension of time to allocate the available gst exemptions of taxpayer and taxpayer to trust and that that the gst exemptions allocated will be effective as of the dates of transfer to trust a ruling that a portion of the gst exemptions of taxpayer and taxpayer were automatically allocated to the transfers taxpayer and taxpayer made in year to the four education trusts on the date the transfers were made and a ruling that a portion of the year transfers to each education trust equal to dollar_figure is a non-taxable gift that has an inclusion_ratio of zero pursuant to ' c of the internal_revenue_code ruling - law and analysis sec_2501 provides that a tax computed as provided in ' is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2511 provides that the tax imposed by ' shall apply whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2513 provides in part that a gift made by one spouse to any person other than his spouse shall for the purposes of this chapter be considered as made one-half by him and one-half by his spouse but only if at the time of the gift each spouse is a citizen or resident_of_the_united_states sec_2513 provides that ' a shall apply only if both spouses have signified under the regulations provided for in ' b their consent to the application of ' a in the case of all such gifts made during the calendar_year by either while married to the other sec_25_2513-1 of the gift_tax regulations provides in pertinent part that this section will apply to gifts made during a particular calendar_period as defined in ' c only if both spouses signify their consent to treat all gifts made to third parties during that calendar_period by both spouses while married to each other as having been made one-half by each spouse such consent if signified with respect to any calendar_period is effective with respect to all gifts made to third parties during such calendar_period plr-105599-04 sec_25_2513-2 provides in part that consent to the application of the provisions of ' with respect to a calendar_period as defined in ' c shall in order to be effective be signified by both spouses if both spouses file gift_tax returns within the time for signifying consent it is sufficient if -- i the consent of the husband is signified on the wife's return and the consent of the wife is signified on the husband's return ii the consent of each spouse is signified on his own return or iii the consent of both spouses is signified on one of the returns if only one spouse files a gift_tax_return within the time provided for signifying consent the consent of both spouses shall be signified on that return sec_26_2632-1 example of the generation-skipping_transfer_tax regulations provides as follows t transfers dollar_figure to an irrevocable_trust the trust instrument provides that trust income is to be paid to t for years or until t's prior death the trust principal is to be paid to t's grandchild on the termination of t's income_interest t files a timely gift_tax_return reporting the transfer t's spouse s consents to have the gift treated as made one-half by s under ' because s is treated as transferring one-half of the property to t's grandchild s becomes the transferor of one-half of the trust for purposes of chapter because the value of the trust would be includible in t's gross_estate if t died immediately_after_the_transfer s's transfer is subject_to an etip sec_2652 provides that except as provided in this subsection or ' a the term atransferor means the donor in the case of any property subject_to the tax imposed by chapter an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that if under sec_2513 one-half of a gift is treated as made by an individual and one-half of the gift is treated as made by the spouse of such individual such gift shall be so treated for purposes of the gst tax sec_26_2652-1 provides in general that except as otherwise provided in ' a the individual with respect to whom property was most recently subject_to federal estate or gift_tax is the transferor of that property for purposes of chapter an individual is treated as transferring any property with respect to which the individual is the transferor thus an individual may be a transferor even though there is no transfer of property under local law at the time the federal estate or gift_tax applies sec_26_2652-1 provides that for purposes of chapter a transfer is subject_to federal gift_tax if a gift_tax is imposed under ' a without regard to exemptions exclusions deductions and credits a transfer is subject_to federal estate_tax if the value of the property is includible in the decedent's gross_estate as determined under ' or ' plr-105599-04 in this case taxpayer and taxpayer each made gifts to trust and the four education trusts in year sec_1 and taxpayer made a gift to residence trust in year in addition on their respective gift_tax returns for year sec_1 and taxpayer and taxpayer each consented to treat gifts made by either in year sec_1 and as made by both pursuant to ' accordingly based upon the facts submitted and the representations made we conclude that taxpayer and taxpayer are the transferors of residence trust trust and the four education trusts for gst tax purposes ruling sec_2 and - law and analysis sec_2601 imposes a tax on every gst a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the tax is the taxable_amount multiplied by the applicable_rate sec_2641 defines applicable_rate as the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer sec_2642 provides the method for determining the inclusion_ratio sec_2631 in effect at the time of the transfer provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of his or her gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual’s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 provides that an allocation of gst_exemption to property transferred during the transferor’s lifetime other than in a direct_skip is made on form_709 sec_26_2632-1 provides that an allocation of gst_exemption including an automatic allocation to property subject_to etip that is made prior to termination of the etip cannot be revoked but becomes effective no earlier than the date of any termination of the etip with respect to the trust where an allocation has not been made prior to the termination of the etip an allocation is effective at the termination of the etip during the transferor's lifetime if made by the due_date for filing a form_709 that would apply to a taxable gift occurring at the time the etip terminates timely etip return an allocation is effective in the case of the termination of the etip on the death of the transferor as provided in sec_26_2632-1 plr-105599-04 sec_26_2632-1 provides that an etip is the period during which should death occur the value of transferred property would be includible other than by reason of ' in the gross_estate of -- a the transferor or b the spouse of the transferor sec_26_2632-1 provides that an etip terminates on the first to occur of the time at which no portion of the property is includible in the transferor's gross_estate other than by reason of ' or in the case of an individual who is a transferor solely by reason of an election under ' the time at which no portion would be includible in the gross_estate of the individual's spouse other than by reason of ' sec_2642 provided that except as provided in ' f if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by ' b for such transfer or is deemed to be made under ' b or c b a the value of such property for purposes of ' a shall be its value as finally determined for purposes of chapter within the meaning of ' f or in the case of an allocation deemed to have been made at the close of an etip its value at the time of the close of the etip and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an etip on and after the close of such etip sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of sec_2642 which was enacted into law on date sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant sec_2642 further provides that for purposes of determining whether to grant relief the time for making the allocation shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2624 the time for allocating the gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a gst_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except plr-105599-04 in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election with respect to residence trust based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer 2’s estate are granted an extension of time of sixty days from the date of this letter to allocate the gst_exemption of taxpayer and taxpayer to residence trust the allocation will be effective as of date and will be based on the value of resident trust’s assets on date residence trust will have an inclusion_ratio of zero provided the amount of gst_exemption allocated to residence trust is equal to the value of residence trust’s assets for federal gift_tax purposes the allocations should be made on gift_tax returns for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the returns copies are enclosed for this purpose with respect to trust based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore taxpayer and taxpayer 2’s estate are granted an extension of time of sixty days from the date of this letter to allocate the gst_exemption of taxpayer and taxpayer to trust the allocation will be effective as of the dates the transfers were made to trust and will be based on the value of the property transferred to trust on the dates of transfer the allocations should be made on supplemental gift_tax returns for year and filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental returns copies are enclosed for this purpose plr-105599-04 ruling sec_4 and - law and analysis sec_2501 provides that a tax computed as provided in ' is imposed for each calendar_year on the transfer of property by gift during such calendar_year by any individual resident or nonresident sec_2503 provides that in the case of gifts other than gifts of future_interest in property made to any person by the donor during the calendar_year the first dollar_figure of such gifts to such person shall not for purposes of ' a be included in the total_amount_of_gifts made during such year sec_2611 provides that the term generation-skipping transfers mean - a taxable_distribution a taxable_termination and a direct_skip sec_2612 provides that the term direct_skip means a transfer subject_to a tax imposed by chapter or of an interest in property to a skip_person sec_26_2612-1 provides that a direct_skip is a transfer to a skip_person that is subject_to federal estate or gift_tax if property is transferred to a_trust the transfer is a direct_skip only if the trust is a skip_person only one direct_skip occurs when a single transfer of property skips two or more generations sec_26_2612-1 provides that a skip_person is - an individual assigned to a generation more than one generation below that of the transferor determined under the rules of ' or a_trust if -- i all interests in the trust are held by skip persons or ii no person holds an interest in the trust and no distributions other than a distribution the probability of which occurring is so remote as to be negligible including distributions at the termination of the trust may be made after the transfer to a person other than a skip_person sec_2613 provides that the term skip_person means - a natural_person assigned to a generation which i sec_2 or more generations below the generation assignment of the transferor or a_trust -- a if all interests in such trust are held by skip persons or b if -- i there is no person holding an interest in such trust and ii at no time after such transfer may a distribution including distributions on termination be made from the trust to a nonskip person sec_26_2632-1 provides that if a direct_skip occurs during the transferor's lifetime the transferor's gst_exemption not previously allocated unused gst_exemption is automatically allocated to the transferred property but not in excess of the fair_market_value of the property on the date of the transfer sec_26_2632-1 provides in pertinent part except as provided in ' b iii the automatic allocation of gst_exemption or the election to prevent the plr-105599-04 allocation if made is irrevocable after the due_date an automatic allocation of gst_exemption is effective as of the date of the transfer to which it relates except as provided above a form_709 need not be filed to report an automatic allocation sec_2642 provides that in the case of a direct_skip which is a nontaxable_gift the inclusion_ratio shall be zero sec_2642 provides that ' c shall not apply to any transfer to a_trust for the benefit of an individual unless -- a during the life of such individual no portion of the corpus or income of the trust may be distributed to or for the benefit of any person other than such individual and b if the trust does not terminate before the individual dies the assets of such trust will be includible in the gross_estate of such individual sec_2642 provides that for purposes of this subsection the term nontaxable_gift means any transfer of property to the extent such transfer is not treated as a taxable gift by reason of -- a ' b taking into account the application of ' or b ' e sec_26_2642-1 provides that for purposes of chapter a transfer is a nontaxable_gift to the extent the transfer is excluded from taxable_gifts by reason of ' b after application of ' or ' e however a transfer to a_trust for the benefit of an individual is not a nontaxable_gift for purposes of this section unless -- i trust principal or income may during the individual's lifetime be distributed only to or for the benefit of the individual and ii the assets of the trust will be includible in the gross_estate of the individual if the individual dies before the trust terminates sec_26_2642-1 example provides as follows on date t transfers dollar_figure to an irrevocable_trust for the benefit of t's grandchild gc gc possesses a right to withdraw any contributions to the trust such that the entire transfer qualifies for the annual exclusion under ' b under the terms of the trust the income is to be paid to gc for years or until gc's prior death upon the expiration of gc's income_interest the trust principal is payable to gc or gc's estate the transfer to the trust is a direct_skip t made no prior gifts to or for the benefit of gc during the entire dollar_figure transfer is a nontaxable transfer for purposes of computing the tax on the direct_skip the denominator of the applicable_fraction is zero and thus the inclusion_ratio is zero sec_2651 provides that an individual who is a lineal descendant of a grandparent of the transferor shall be assigned to that generation which results from comparing the number of generations between the grandparent and such individual with the number of generation between the grandparent and the transferor in this case each education trust is established for a grandchild of taxpayer and taxpayer each grandchild is a natural_person assigned to a generation that is two generations below taxpayer and taxpayer accordingly based upon the facts plr-105599-04 submitted and the representations made each grandchild is a skip_person within the meaning of ' in addition the terms of each education trust provide that during the lifetime of the grandchild for whom the trust was established no one other than the grandchild can receive distributions of trust corpus or income and in the event the grandchild dies before his or her trust terminates the trust’s assets are distributable to the grandchild’s estate accordingly based upon the facts submitted and the representations made each education trust is a skip_person within the meaning of ' in year taxpayer and taxpayer made gifts to each education trust the gifts to each education trust were gifts to a skip_person within the meaning of ' and thus were direct skips within the meaning of ' ' c and a i accordingly based upon the facts submitted and the representations made pursuant to the provisions of ' b a portion of the gst exemptions of taxpayer and taxpayer equal to that portion of the gifts taxable under chapter were automatically allocated to the gifts they made to each of the education trust in year further the terms of each education trust provide that the grandchild has the right to withdrawal from his or her trust an amount not to exceed two times the gift_tax annual exclusion amount in any year that taxpayer and taxpayer are alive and a transfer has been made to the trust it has been represented that the only transfers made to each of the education trusts were made by taxpayer and taxpayer in year when both taxpayer and taxpayer were alive accordingly based upon the facts submitted and the representations made in accordance with ' c and example of ' d a portion of transfers taxpayer and taxpayer each made to each education trust in year equal to dollar_figure is a non-taxable gift that has an inclusion_ratio of zero provided taxpayer and taxpayer had not made additional gifts to the beneficiaries of the education trusts in year that would qualify for the annual_gift_tax_exclusion under ' b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the personal representative of taxpayer and taxpayer 2’s estate the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed plr-105599-04 by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely heather c maloy associate chief_counsel passthroughs special industries enclosures copy for ' purposes copies of this letter
